Citation Nr: 1603742	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for low back disorder, to include as secondary to service-connected status post left ankle fibula fracture.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from June 1969 to December 1971.  He also served with the U.S. Army Reserve and the U.S. Army National Guard from June 1969 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that in the August 2012 rating decision, the RO denied reopening the previously denied claim for service connection for a lower back condition; however, in the April 2013 Statement of the Case, the RO reopened and denied the claim on the merits.  Regardless of the RO's actions, the Board must itself determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A copy of the transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The RO denied service connection for a lower back condition in rating decisions issued in February and August of 2005.  The Veteran did not appeal those decisions, and they are final.

2.  None of the new evidence submitted subsequent to August 2005 in support of the Veteran's claim for service connection for a low back disorder is material.

CONCLUSIONS OF LAW

1.  The February 2005 and August 2005 RO rating decisions that denied service connection for a lower back condition are final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2015).

2.  New and material evidence has not been received, and the Veteran's claim for service connection for a low back disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Standard notice letters issued in June 2011 and June 2012 satisfied the duty to notify provisions. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Although a VA examination was afforded the Veteran in July 2011, consideration of whether that examination is adequate is not necessary since the Board finds that the Veteran has failed to submit new and material evidence to reopen his claim for service connection.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran's claim for service connection for a low back disorder was previously denied by the RO in rating decisions issued in February and August of 2005.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with these rating decisions.  There also is no basis for finding that new and material evidence was received within one year of the notice of the 2005 rating decisions.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  Therefore the decisions are final. See 38 U.S.C.A. § 7105(b). 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran contends that his current low back disorder is either secondary to his service-connected left ankle disability or is directly related to the incident in service in which he sustained his left ankle disability.  The Board notes that the evidence shows, and the RO has acknowledged, that, during a period of inactive duty training in November 1983, the Veteran sustained a broken leg (fractured fibula) when making a tactical parachute jump.  Service connection has been granted for the left ankle disability.  

In the February and August 2005 rating decisions, the RO denied service connection for a lower back condition because the evidence failed to show that the Veteran's lower back condition is either related to the service-connected left ankle disability or his military service.  The evidence considered at that time consisted of the service treatment records, VA treatment records, VA examination reports from November 2004 and July 2005, and private employment health records from 1977 to 1998.

New evidence received since the August 2005 rating decision consists of the Veteran's testimony at the Board hearing in October 2015, July 2011 VA examination report and VA treatment records.  The Board does not find any of this evidence sufficiently material to reopen the Veteran's claim for service connection.

The Board finds that the VA treatment records, although new in that they were not previously considered, are cumulative and redundant as they merely show the Veteran has a history of a low back disorder.  They do not show current treatment for that low back disorder.  More importantly, they do not provide any evidence toward establishing that the Veteran's current low back disorder was incurred during his military service or that it may be caused or aggravated by the service-connected left ankle disability.  Consequently, this evidence is not material and cannot be the basis for reopening the Veteran's claim for service connection.

As for the VA examination reports, the July 2011 VA examination was directly related to the Veteran's claim for service connection for a low back disorder.  The Board finds this VA examination not to be material to reopen the Veteran's claim in that it fails to provide favorable evidence that the Veteran's current low back disorder is related to either his military service or his service-connected left ankle disability.  The examiner did not provide a medical opinion as to secondary service connection because the Veteran claimed his back condition was due to the fall in service and not the left ankle disability.  As for direct service connection, the examiner stated that, on review of the claims file, he found no mention of low back pain/complaints after the parachuting incident and thus there was insufficient evidence that his low back condition is due to the parachuting incident.  A "negative" VA medical opinion is not new and material evidence.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  Thus, again this evidence fails to relate to the element of service connection previously missing, to wit a relationship between either service or the service-connected left ankle disability.

Finally, as to the Veteran's statements at the VA examination and his testimony at the October 2015 Board hearing, although new in that these statements had not previously been made, the Board finds they are not material as these statements do not, when considered with the evidence of record, at least trigger VA's duty to assist (for example, by providing another medical opinion), which might raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 118.  The evidence previously of record included the Veteran's service treatment records, prior VA examinations and private employment health records.  

The Veteran reported at the July 2011 VA examination that his low back was injured at the time of his parachute accident in service but that his back did not hurt him initially but started a few months later.  He stated he went to a medical doctor at the company he was working and was sent to a private doctor and was given pain medications.  He related that, since then, his back has been progressively worse.  At the October 2015 Board hearing, the Veteran testified to this as well but again admitted that his back did not bother him right at the time of the parachute incident.  That examiner considered the Veteran's report an offered a negative opinion.  

Although the Veteran is competent to report that he had back pain, when he had it and he was treated by a physician, those claims, when considered with the evidence already of record (specifically his service treatment records and post-service employment health records) do not trigger VA's duty to get a medical opinion.  38 C.F.R. § 3.159(c)(4).  The newly made statements and testimony by the Veteran are merely allegations and unsubstantiated assertions and some are in contrast to the post employment health records previously considered.  Those records include a January 1994 incident report in which the Veteran reported a work-related back injury in which he was reported to have stated that "he had never had lower back problems before..." 

These statements must be presumed credible for purposes of reopening because the Justus presumption of credibility in not applicable only in cases in which the newly submitted evidence is "inherently false or untrue."  Duran, 7 Vet. App. at 216.  Even with the recent statements, however, there is still no competent evidence of a chronic low back disorder until many years after the in-service parachute incident.  Thus, the Veteran's allegations in and of themselves are not material when viewed in the context of the entire evidentiary record.  

The new medical evidence does not contain any evidence linking the Veteran's current low back disorder to the in-service parachute incident or to the service-connected left ankle disability.  Nor do the Veteran's statements place the onset of his low back pain at the time of the in-service parachute incident.  The Veteran testified at the Board hearing that no physician has told him his low back disorder is related to either service or his service-connected left ankle disability.  

Finally, as to the argument at the October 2015 hearing that the fact that the Veteran was awarded an increased disability rating for his service-connected left ankle disability is evidence in favor of reopening the claim of service connection for a back disability, the Board disagrees.  There is no indication in the record that the increased rating for the ankle disability was at all based on evidence pertaining to a back disability.  The Veteran himself did not testify to a worsening of his low back disorder since his left ankle disorder worsened nor did he submit any medical evidence to support such allegation.  In addition, the Veteran admitted that no physician has told him that his low back disorder is related to his service-connected left ankle disability.  Therefore, such allegation is no material evidence to reopen the claim.  Id.

For the forgoing reasons, the Board finds that new and material evidence sufficient to reopen the Veteran's claim for service connection for a low back disorder has not been received because the new evidence received since August 2005 is redundant and cumulative, fails to raise a reasonable possibility of establishing the claim or fails to relate to an unestablished fact.  Consequently, the claim for a low back disorder is not reopened, and the Veteran's appeal is denied.


ORDER

The petition to reopen a claim for service connection for low back disorder, to include as secondary to service-connected status post left ankle fibula fracture is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


